OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end: October 31 Date of reporting period: July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Chartwell Small Cap Value Fund Proxy Voting Record for the period 7/1/13 - 6/30/14 Institutional Account Name Institutional Account Number Company Name Ticker Country Provider Security ID Meeting Type Meeting Date Record Date Proponent Proposal Number Proposal Text Manage -ment Recommend -ation Vote Instruction Vote Against Manage -ment Chartwell Small Cap Value Fund Umpqua Holdings Corporation UMPQ USA Annual 15-Apr-14 07-Feb-14 Management Elect Director Raymond P. Davis For For No Chartwell Small Cap Value Fund Umpqua Holdings Corporation UMPQ USA Annual 15-Apr-14 07-Feb-14 Management Elect Director Peggy Y. Fowler For For No Chartwell Small Cap Value Fund Umpqua Holdings Corporation UMPQ USA Annual 15-Apr-14 07-Feb-14 Management Elect Director Stephen M. Gambee For For No Chartwell Small Cap Value Fund Umpqua Holdings Corporation UMPQ USA Annual 15-Apr-14 07-Feb-14 Management Elect Director James S. Greene For For No Chartwell Small Cap Value Fund Umpqua Holdings Corporation UMPQ USA Annual 15-Apr-14 07-Feb-14 Management Elect Director Luis F. Machuca For For No Chartwell Small Cap Value Fund Umpqua Holdings Corporation UMPQ USA Annual 15-Apr-14 07-Feb-14 Management Elect Director Laureen E. Seeger For For No Chartwell Small Cap Value Fund Umpqua Holdings Corporation UMPQ USA Annual 15-Apr-14 07-Feb-14 Management Elect Director Dudley R. Slater For For No Chartwell Small Cap Value Fund Umpqua Holdings Corporation UMPQ USA Annual 15-Apr-14 07-Feb-14 Management Elect Director Susan F. Stevens For For No Chartwell Small Cap Value Fund Umpqua Holdings Corporation UMPQ USA Annual 15-Apr-14 07-Feb-14 Management Elect Director Hilliard C. Terry, III For For No Chartwell Small Cap Value Fund Umpqua Holdings Corporation UMPQ USA Annual 15-Apr-14 07-Feb-14 Management Elect Director Bryan L. Timm For For No Chartwell Small Cap Value Fund Umpqua Holdings Corporation UMPQ USA Annual 15-Apr-14 07-Feb-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund Umpqua Holdings Corporation UMPQ USA Annual 15-Apr-14 07-Feb-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Management Elect Director Warner L. Baxter For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Management Elect Director David R. Bradley, Jr. For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Management Elect Director Nancy K. Buese For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Management Elect Director Peter J. deSilva For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Management Elect Director Terrence P. Dunn For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Management Elect Director Kevin C. Gallagher For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Management Elect Director Greg M. Graves For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Management Elect Director Alexander C. Kemper For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Management Elect Director J. Mariner Kemper For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Management Elect Director Kris A. Robbins For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Management Elect Director Thomas D. Sanders For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Management Elect Director L. Joshua Sosland For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Management Elect Director Paul Uhlmann, III For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Management Elect Director Thomas J. Wood, III For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund UMB Financial Corporation UMBF USA Annual 22-Apr-14 03-Mar-14 Share Holder 4 Require Independent Board Chairman Against Against No Chartwell Small Cap Value Fund First Financial Bankshares, Inc. FFIN USA 32020R109 Annual 22-Apr-14 28-Feb-14 Management Elect Director Steven L. Beal For For No Chartwell Small Cap Value Fund First Financial Bankshares, Inc. FFIN USA 32020R109 Annual 22-Apr-14 28-Feb-14 Management Elect Director Tucker S. Bridwell For For No Chartwell Small Cap Value Fund First Financial Bankshares, Inc. FFIN USA 32020R109 Annual 22-Apr-14 28-Feb-14 Management Elect Director David Copeland For For No Chartwell Small Cap Value Fund First Financial Bankshares, Inc. FFIN USA 32020R109 Annual 22-Apr-14 28-Feb-14 Management Elect Director F. Scott Dueser For For No Chartwell Small Cap Value Fund First Financial Bankshares, Inc. FFIN USA 32020R109 Annual 22-Apr-14 28-Feb-14 Management Elect Director Murray Edwards For For No Chartwell Small Cap Value Fund First Financial Bankshares, Inc. FFIN USA 32020R109 Annual 22-Apr-14 28-Feb-14 Management Elect Director Ron Giddiens For For No Chartwell Small Cap Value Fund First Financial Bankshares, Inc. FFIN USA 32020R109 Annual 22-Apr-14 28-Feb-14 Management Elect Director Tim Lancaster For For No Chartwell Small Cap Value Fund First Financial Bankshares, Inc. FFIN USA 32020R109 Annual 22-Apr-14 28-Feb-14 Management Elect Director Kade L. Matthews For For No Chartwell Small Cap Value Fund First Financial Bankshares, Inc. FFIN USA 32020R109 Annual 22-Apr-14 28-Feb-14 Management Elect Director Ross H. Smith, Jr. For For No Chartwell Small Cap Value Fund First Financial Bankshares, Inc. FFIN USA 32020R109 Annual 22-Apr-14 28-Feb-14 Management Elect Director Johnny E. Trotter For For No Chartwell Small Cap Value Fund First Financial Bankshares, Inc. FFIN USA 32020R109 Annual 22-Apr-14 28-Feb-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund First Financial Bankshares, Inc. FFIN USA 32020R109 Annual 22-Apr-14 28-Feb-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Selective Insurance Group, Inc. SIGI USA Annual 23-Apr-14 06-Mar-14 Management Elect Director Paul D. Bauer For For No Chartwell Small Cap Value Fund Selective Insurance Group, Inc. SIGI USA Annual 23-Apr-14 06-Mar-14 Management Elect Director Annabelle G. Bexiga For For No Chartwell Small Cap Value Fund Selective Insurance Group, Inc. SIGI USA Annual 23-Apr-14 06-Mar-14 Management Elect Director A. David Brown For For No Chartwell Small Cap Value Fund Selective Insurance Group, Inc. SIGI USA Annual 23-Apr-14 06-Mar-14 Management Elect Director John C. Burville For For No Chartwell Small Cap Value Fund Selective Insurance Group, Inc. SIGI USA Annual 23-Apr-14 06-Mar-14 Management Elect Director Joan M. Lamm-Tennant For For No Chartwell Small Cap Value Fund Selective Insurance Group, Inc. SIGI USA Annual 23-Apr-14 06-Mar-14 Management Elect Director Michael J. Morrissey For For No Chartwell Small Cap Value Fund Selective Insurance Group, Inc. SIGI USA Annual 23-Apr-14 06-Mar-14 Management Elect Director Gregory E. Murphy For For No Chartwell Small Cap Value Fund Selective Insurance Group, Inc. SIGI USA Annual 23-Apr-14 06-Mar-14 Management Elect Director Cynthia S. Nicholson For For No Chartwell Small Cap Value Fund Selective Insurance Group, Inc. SIGI USA Annual 23-Apr-14 06-Mar-14 Management Elect Director Ronald L. O'Kelley For For No Chartwell Small Cap Value Fund Selective Insurance Group, Inc. SIGI USA Annual 23-Apr-14 06-Mar-14 Management Elect Director William M. Rue For For No Chartwell Small Cap Value Fund Selective Insurance Group, Inc. SIGI USA Annual 23-Apr-14 06-Mar-14 Management Elect Director J. Brian Thebault For For No Chartwell Small Cap Value Fund Selective Insurance Group, Inc. SIGI USA Annual 23-Apr-14 06-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Selective Insurance Group, Inc. SIGI USA Annual 23-Apr-14 06-Mar-14 Management 3 Approve Omnibus Stock Plan For For No Chartwell Small Cap Value Fund Selective Insurance Group, Inc. SIGI USA Annual 23-Apr-14 06-Mar-14 Management 4 Amend Executive Incentive Bonus Plan For For No Chartwell Small Cap Value Fund Selective Insurance Group, Inc. SIGI USA Annual 23-Apr-14 06-Mar-14 Management 5 Ratify Auditors For For No Chartwell Small Cap Value Fund Altra Industrial Motion Corp. AIMC USA 02208R106 Annual 24-Apr-14 11-Mar-14 Management Elect Director Edmund M. Carpenter For For No Chartwell Small Cap Value Fund Altra Industrial Motion Corp. AIMC USA 02208R106 Annual 24-Apr-14 11-Mar-14 Management Elect Director Carl R. Christenson For For No Chartwell Small Cap Value Fund Altra Industrial Motion Corp. AIMC USA 02208R106 Annual 24-Apr-14 11-Mar-14 Management Elect Director Lyle G. Ganske For For No Chartwell Small Cap Value Fund Altra Industrial Motion Corp. AIMC USA 02208R106 Annual 24-Apr-14 11-Mar-14 Management Elect Director Michael S. Lipscomb For For No Chartwell Small Cap Value Fund Altra Industrial Motion Corp. AIMC USA 02208R106 Annual 24-Apr-14 11-Mar-14 Management Elect Director Larry McPherson For For No Chartwell Small Cap Value Fund Altra Industrial Motion Corp. AIMC USA 02208R106 Annual 24-Apr-14 11-Mar-14 Management Elect Director Thomas W. Swidarski For For No Chartwell Small Cap Value Fund Altra Industrial Motion Corp. AIMC USA 02208R106 Annual 24-Apr-14 11-Mar-14 Management Elect Director James H. Woodward, Jr. For For No Chartwell Small Cap Value Fund Altra Industrial Motion Corp. AIMC USA 02208R106 Annual 24-Apr-14 11-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund Altra Industrial Motion Corp. AIMC USA 02208R106 Annual 24-Apr-14 11-Mar-14 Management 3 Approve Omnibus Stock Plan For For No Chartwell Small Cap Value Fund Altra Industrial Motion Corp. AIMC USA 02208R106 Annual 24-Apr-14 11-Mar-14 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Signature Bank SBNY USA 82669G104 Annual 24-Apr-14 06-Mar-14 Management Elect Director Scott A. Shay For For No Chartwell Small Cap Value Fund Signature Bank SBNY USA 82669G104 Annual 24-Apr-14 06-Mar-14 Management Elect Director Alfred B. DelBello For For No Chartwell Small Cap Value Fund Signature Bank SBNY USA 82669G104 Annual 24-Apr-14 06-Mar-14 Management Elect Director Joseph J. DePaolo For For No Chartwell Small Cap Value Fund Signature Bank SBNY USA 82669G104 Annual 24-Apr-14 06-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund Signature Bank SBNY USA 82669G104 Annual 24-Apr-14 06-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund TreeHouse Foods, Inc. THS USA 89469A104 Annual 24-Apr-14 28-Feb-14 Management Elect Director Dennis F. O'Brien For For No Chartwell Small Cap Value Fund TreeHouse Foods, Inc. THS USA 89469A104 Annual 24-Apr-14 28-Feb-14 Management Elect Director Sam K. Reed For For No Chartwell Small Cap Value Fund TreeHouse Foods, Inc. THS USA 89469A104 Annual 24-Apr-14 28-Feb-14 Management Elect Director Ann M. Sardini For For No Chartwell Small Cap Value Fund TreeHouse Foods, Inc. THS USA 89469A104 Annual 24-Apr-14 28-Feb-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund TreeHouse Foods, Inc. THS USA 89469A104 Annual 24-Apr-14 28-Feb-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund NorthWestern Corporation NWE USA Annual 24-Apr-14 24-Feb-14 Management Elect Director Stephen P. Adik For For No Chartwell Small Cap Value Fund NorthWestern Corporation NWE USA Annual 24-Apr-14 24-Feb-14 Management Elect Director Dorothy M. Bradley For For No Chartwell Small Cap Value Fund NorthWestern Corporation NWE USA Annual 24-Apr-14 24-Feb-14 Management Elect Director E. Linn Draper, Jr. For For No Chartwell Small Cap Value Fund NorthWestern Corporation NWE USA Annual 24-Apr-14 24-Feb-14 Management Elect Director Dana J. Dykhouse For For No Chartwell Small Cap Value Fund NorthWestern Corporation NWE USA Annual 24-Apr-14 24-Feb-14 Management Elect Director Julia L. Johnson For For No Chartwell Small Cap Value Fund NorthWestern Corporation NWE USA Annual 24-Apr-14 24-Feb-14 Management Elect Director Philip L. Maslowe For For No Chartwell Small Cap Value Fund NorthWestern Corporation NWE USA Annual 24-Apr-14 24-Feb-14 Management Elect Director Denton Louis Peoples For For No Chartwell Small Cap Value Fund NorthWestern Corporation NWE USA Annual 24-Apr-14 24-Feb-14 Management Elect Director Robert C. Rowe For For No Chartwell Small Cap Value Fund NorthWestern Corporation NWE USA Annual 24-Apr-14 24-Feb-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund NorthWestern Corporation NWE USA Annual 24-Apr-14 24-Feb-14 Management 3 Amend Omnibus Stock Plan For For No Chartwell Small Cap Value Fund NorthWestern Corporation NWE USA Annual 24-Apr-14 24-Feb-14 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Cleco Corporation CNL USA 12561W105 Annual 25-Apr-14 28-Feb-14 Management Elect Director William L. Marks For For No Chartwell Small Cap Value Fund Cleco Corporation CNL USA 12561W105 Annual 25-Apr-14 28-Feb-14 Management Elect Director Peter M. Scott, III For For No Chartwell Small Cap Value Fund Cleco Corporation CNL USA 12561W105 Annual 25-Apr-14 28-Feb-14 Management Elect Director William H. Walker, Jr. For For No Chartwell Small Cap Value Fund Cleco Corporation CNL USA 12561W105 Annual 25-Apr-14 28-Feb-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund Cleco Corporation CNL USA 12561W105 Annual 25-Apr-14 28-Feb-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Cleco Corporation CNL USA 12561W105 Annual 25-Apr-14 28-Feb-14 Management 4 Amend Omnibus Stock Plan For For No Chartwell Small Cap Value Fund GATX Corporation GMT USA Annual 25-Apr-14 28-Feb-14 Management Elect Director Anne L. Arvia For For No Chartwell Small Cap Value Fund GATX Corporation GMT USA Annual 25-Apr-14 28-Feb-14 Management Elect Director Ernst A. Haberli For For No Chartwell Small Cap Value Fund GATX Corporation GMT USA Annual 25-Apr-14 28-Feb-14 Management Elect Director Brian A. Kenney For For No Chartwell Small Cap Value Fund GATX Corporation GMT USA Annual 25-Apr-14 28-Feb-14 Management Elect Director James B. Ream For For No Chartwell Small Cap Value Fund GATX Corporation GMT USA Annual 25-Apr-14 28-Feb-14 Management Elect Director Robert J. Ritchie For For No Chartwell Small Cap Value Fund GATX Corporation GMT USA Annual 25-Apr-14 28-Feb-14 Management Elect Director David S. Sutherland For For No Chartwell Small Cap Value Fund GATX Corporation GMT USA Annual 25-Apr-14 28-Feb-14 Management Elect Director Casey J. Sylla For For No Chartwell Small Cap Value Fund GATX Corporation GMT USA Annual 25-Apr-14 28-Feb-14 Management Elect Director Paul G. Yovovich For For No Chartwell Small Cap Value Fund GATX Corporation GMT USA Annual 25-Apr-14 28-Feb-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund GATX Corporation GMT USA Annual 25-Apr-14 28-Feb-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund PS Business Parks, Inc. PSB USA 69360J107 Annual 28-Apr-14 06-Mar-14 Management Elect Director Ronald L. Havner, Jr. For For No Chartwell Small Cap Value Fund PS Business Parks, Inc. PSB USA 69360J107 Annual 28-Apr-14 06-Mar-14 Management Elect Director Joseph D. Russell, Jr. For For No Chartwell Small Cap Value Fund PS Business Parks, Inc. PSB USA 69360J107 Annual 28-Apr-14 06-Mar-14 Management Elect Director Jennifer Holden Dunbar For For No Chartwell Small Cap Value Fund PS Business Parks, Inc. PSB USA 69360J107 Annual 28-Apr-14 06-Mar-14 Management Elect Director James H. Kropp For For No Chartwell Small Cap Value Fund PS Business Parks, Inc. PSB USA 69360J107 Annual 28-Apr-14 06-Mar-14 Management Elect Director Sara Grootwassink Lewis For For No Chartwell Small Cap Value Fund PS Business Parks, Inc. PSB USA 69360J107 Annual 28-Apr-14 06-Mar-14 Management Elect Director Michael V. McGee For For No Chartwell Small Cap Value Fund PS Business Parks, Inc. PSB USA 69360J107 Annual 28-Apr-14 06-Mar-14 Management Elect Director Gary E. Pruitt For For No Chartwell Small Cap Value Fund PS Business Parks, Inc. PSB USA 69360J107 Annual 28-Apr-14 06-Mar-14 Management Elect Director Robert S. Rollo For For No Chartwell Small Cap Value Fund PS Business Parks, Inc. PSB USA 69360J107 Annual 28-Apr-14 06-Mar-14 Management Elect Director Peter Schultz For For No Chartwell Small Cap Value Fund PS Business Parks, Inc. PSB USA 69360J107 Annual 28-Apr-14 06-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund PS Business Parks, Inc. PSB USA 69360J107 Annual 28-Apr-14 06-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Harsco Corporation HSC USA Annual 29-Apr-14 03-Mar-14 Management Elect Director James F. Earl For For No Chartwell Small Cap Value Fund Harsco Corporation HSC USA Annual 29-Apr-14 03-Mar-14 Management Elect Director Kathy G. Eddy For For No Chartwell Small Cap Value Fund Harsco Corporation HSC USA Annual 29-Apr-14 03-Mar-14 Management Elect Director David C. Everitt For For No Chartwell Small Cap Value Fund Harsco Corporation HSC USA Annual 29-Apr-14 03-Mar-14 Management Elect Director Stuart E. Graham For For No Chartwell Small Cap Value Fund Harsco Corporation HSC USA Annual 29-Apr-14 03-Mar-14 Management Elect Director Terry D. Growcock For For No Chartwell Small Cap Value Fund Harsco Corporation HSC USA Annual 29-Apr-14 03-Mar-14 Management Elect Director Henry W. Knueppel For For No Chartwell Small Cap Value Fund Harsco Corporation HSC USA Annual 29-Apr-14 03-Mar-14 Management Elect Director Elaine La Roche For For No Chartwell Small Cap Value Fund Harsco Corporation HSC USA Annual 29-Apr-14 03-Mar-14 Management Elect Director James M. Loree For For No Chartwell Small Cap Value Fund Harsco Corporation HSC USA Annual 29-Apr-14 03-Mar-14 Management Elect Director Phillip C. Widman For For No Chartwell Small Cap Value Fund Harsco Corporation HSC USA Annual 29-Apr-14 03-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund Harsco Corporation HSC USA Annual 29-Apr-14 03-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Black Hills Corporation BKH USA Annual 29-Apr-14 10-Mar-14 Management Elect Director David R. Emery For For No Chartwell Small Cap Value Fund Black Hills Corporation BKH USA Annual 29-Apr-14 10-Mar-14 Management Elect Director Rebecca B. Roberts For For No Chartwell Small Cap Value Fund Black Hills Corporation BKH USA Annual 29-Apr-14 10-Mar-14 Management Elect Director Warren L. Robinson For For No Chartwell Small Cap Value Fund Black Hills Corporation BKH USA Annual 29-Apr-14 10-Mar-14 Management Elect Director John B. Vering For For No Chartwell Small Cap Value Fund Black Hills Corporation BKH USA Annual 29-Apr-14 10-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund Black Hills Corporation BKH USA Annual 29-Apr-14 10-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Progress Software Corporation PRGS USA Annual 29-Apr-14 28-Feb-14 Management Elect Director Barry N. Bycoff For For No Chartwell Small Cap Value Fund Progress Software Corporation PRGS USA Annual 29-Apr-14 28-Feb-14 Management Elect Director John R. Egan For For No Chartwell Small Cap Value Fund Progress Software Corporation PRGS USA Annual 29-Apr-14 28-Feb-14 Management Elect Director Ram Gupta For For No Chartwell Small Cap Value Fund Progress Software Corporation PRGS USA Annual 29-Apr-14 28-Feb-14 Management Elect Director Charles F. Kane For For No Chartwell Small Cap Value Fund Progress Software Corporation PRGS USA Annual 29-Apr-14 28-Feb-14 Management Elect Director David A. Krall For For No Chartwell Small Cap Value Fund Progress Software Corporation PRGS USA Annual 29-Apr-14 28-Feb-14 Management Elect Director Michael L. Mark For For No Chartwell Small Cap Value Fund Progress Software Corporation PRGS USA Annual 29-Apr-14 28-Feb-14 Management Elect Director Philip M. Pead For For No Chartwell Small Cap Value Fund Progress Software Corporation PRGS USA Annual 29-Apr-14 28-Feb-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Chartwell Small Cap Value Fund Progress Software Corporation PRGS USA Annual 29-Apr-14 28-Feb-14 Management 3 Ratify Auditors For For No Chartwell Small Cap Value Fund EarthLink Holdings Corp. ELNK USA 27033X101 Annual 29-Apr-14 05-Mar-14 Management 1a Elect Director Susan D. Bowick For For No Chartwell Small Cap Value Fund EarthLink Holdings Corp. ELNK USA 27033X101 Annual 29-Apr-14 05-Mar-14 Management 1b Elect Director Joseph F. Eazor For For No Chartwell Small Cap Value Fund EarthLink Holdings Corp. ELNK USA 27033X101 Annual 29-Apr-14 05-Mar-14 Management 1c Elect Director David A. Koretz For For No Chartwell Small Cap Value Fund EarthLink Holdings Corp. ELNK USA 27033X101 Annual 29-Apr-14 05-Mar-14 Management 1d Elect Director Kathy S. Lane For For No Chartwell Small Cap Value Fund EarthLink Holdings Corp. ELNK USA 27033X101 Annual 29-Apr-14 05-Mar-14 Management 1e Elect Director Garry K. McGuire For For No Chartwell Small Cap Value Fund EarthLink Holdings Corp. ELNK USA 27033X101 Annual 29-Apr-14 05-Mar-14 Management 1f Elect Director R. Gerard Salemme For For No Chartwell Small Cap Value Fund EarthLink Holdings Corp. ELNK USA 27033X101 Annual 29-Apr-14 05-Mar-14 Management 1g Elect Director Julie A. Shimer For For No Chartwell Small Cap Value Fund EarthLink Holdings Corp. ELNK USA 27033X101 Annual 29-Apr-14 05-Mar-14 Management 1h Elect Director M. Wayne Wisehart For For No Chartwell Small Cap Value Fund EarthLink Holdings Corp. ELNK USA 27033X101 Annual 29-Apr-14 05-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund EarthLink Holdings Corp. ELNK USA 27033X101 Annual 29-Apr-14 05-Mar-14 Management 3 Amend Advance Notice Requirement for Shareholder Nominations of Directors For For No Chartwell Small Cap Value Fund EarthLink Holdings Corp. ELNK USA 27033X101 Annual 29-Apr-14 05-Mar-14 Management 4 Ratify Auditors For For No Chartwell Small Cap Value Fund EarthLink Holdings Corp. ELNK USA 27033X101 Annual 29-Apr-14 05-Mar-14 Management 5 Other Business For Against Yes Chartwell Small Cap Value Fund EnPro Industries, Inc. NPO USA 29355X107 Annual 30-Apr-14 07-Mar-14 Management Elect Director Stephen E. Macadam For For No Chartwell Small Cap Value Fund EnPro Industries, Inc. NPO USA 29355X107 Annual 30-Apr-14 07-Mar-14 Management Elect Director Thomas M. Botts For For No Chartwell Small Cap Value Fund EnPro Industries, Inc. NPO USA 29355X107 Annual 30-Apr-14 07-Mar-14 Management Elect Director Peter C. Browning For For No Chartwell Small Cap Value Fund EnPro Industries, Inc. NPO USA 29355X107 Annual 30-Apr-14 07-Mar-14 Management Elect Director Felix M. Brueck For For No Chartwell Small Cap Value Fund EnPro Industries, Inc. NPO USA 29355X107 Annual 30-Apr-14 07-Mar-14 Management Elect Director B. Bernard Burns, Jr. For For No Chartwell Small Cap Value Fund EnPro Industries, Inc. NPO USA 29355X107 Annual 30-Apr-14 07-Mar-14 Management Elect Director Diane C. Creel For For No Chartwell Small Cap Value Fund EnPro Industries, Inc. NPO USA 29355X107 Annual 30-Apr-14 07-Mar-14 Management Elect Director Gordon D. Harnett For For No Chartwell Small Cap Value Fund EnPro Industries, Inc. NPO USA 29355X107 Annual 30-Apr-14 07-Mar-14 Management Elect Director David L. Hauser For For No Chartwell Small Cap Value Fund EnPro Industries, Inc. NPO USA 29355X107 Annual 30-Apr-14 07-Mar-14 Management Elect Director Kees van der Graaf For For No Chartwell Small Cap Value Fund EnPro Industries, Inc. NPO USA 29355X107 Annual 30-Apr-14 07-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund EnPro Industries, Inc. NPO USA 29355X107 Annual 30-Apr-14 07-Mar-14 Management 3 Amend Omnibus Stock Plan For For No Chartwell Small Cap Value Fund EnPro Industries, Inc. NPO USA 29355X107 Annual 30-Apr-14 07-Mar-14 Management 4 Ratify Auditors For For No Chartwell Small Cap Value Fund Franklin Electric Co., Inc. FELE USA Annual 02-May-14 03-Mar-14 Management Elect Director David T. Brown For For No Chartwell Small Cap Value Fund Franklin Electric Co., Inc. FELE USA Annual 02-May-14 03-Mar-14 Management Elect Director David A. Roberts For For No Chartwell Small Cap Value Fund Franklin Electric Co., Inc. FELE USA Annual 02-May-14 03-Mar-14 Management Elect Director Thomas R. VerHage For For No Chartwell Small Cap Value Fund Franklin Electric Co., Inc. FELE USA Annual 02-May-14 03-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund Franklin Electric Co., Inc. FELE USA Annual 02-May-14 03-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Koppers Holdings Inc. KOP USA 50060P106 Annual 02-May-14 11-Mar-14 Management Elect Director Cynthia A. Baldwin For For No Chartwell Small Cap Value Fund Koppers Holdings Inc. KOP USA 50060P106 Annual 02-May-14 11-Mar-14 Management Elect Director Albert J. Neupaver For For No Chartwell Small Cap Value Fund Koppers Holdings Inc. KOP USA 50060P106 Annual 02-May-14 11-Mar-14 Management Elect Director Walter W. Turner For For No Chartwell Small Cap Value Fund Koppers Holdings Inc. KOP USA 50060P106 Annual 02-May-14 11-Mar-14 Management 2 Declassify the Board of Directors For For No Chartwell Small Cap Value Fund Koppers Holdings Inc. KOP USA 50060P106 Annual 02-May-14 11-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Koppers Holdings Inc. KOP USA 50060P106 Annual 02-May-14 11-Mar-14 Management 4 Ratify Auditors For For No Chartwell Small Cap Value Fund Koppers Holdings Inc. KOP USA 50060P106 Annual 02-May-14 11-Mar-14 Management 5 Amend Omnibus Stock Plan For For No Chartwell Small Cap Value Fund Koppers Holdings Inc. KOP USA 50060P106 Annual 02-May-14 11-Mar-14 Management 6 Adopt Majority Voting for Uncontested Election of Directors For For No Chartwell Small Cap Value Fund Argo Group International Holdings, Ltd. AGII Bermuda G0464B107 Annual 06-May-14 03-Mar-14 Management 1a Elect Director H. Berry Cash For For No Chartwell Small Cap Value Fund Argo Group International Holdings, Ltd. AGII Bermuda G0464B107 Annual 06-May-14 03-Mar-14 Management 1b Elect Director John R. Power, Jr. For For No Chartwell Small Cap Value Fund Argo Group International Holdings, Ltd. AGII Bermuda G0464B107 Annual 06-May-14 03-Mar-14 Management 1c Elect Director Mark E. Watson, III For For No Chartwell Small Cap Value Fund Argo Group International Holdings, Ltd. AGII Bermuda G0464B107 Annual 06-May-14 03-Mar-14 Management 2 Approve Omnibus Stock Plan For For No Chartwell Small Cap Value Fund Argo Group International Holdings, Ltd. AGII Bermuda G0464B107 Annual 06-May-14 03-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Argo Group International Holdings, Ltd. AGII Bermuda G0464B107 Annual 06-May-14 03-Mar-14 Management 4 Ratify Auditors For For No Chartwell Small Cap Value Fund First Industrial Realty Trust, Inc. FR USA 32054K103 Annual 07-May-14 21-Mar-14 Management Elect Director Matthew S. Dominski For For No Chartwell Small Cap Value Fund First Industrial Realty Trust, Inc. FR USA 32054K103 Annual 07-May-14 21-Mar-14 Management Elect Director Bruce W. Duncan For For No Chartwell Small Cap Value Fund First Industrial Realty Trust, Inc. FR USA 32054K103 Annual 07-May-14 21-Mar-14 Management Elect Director H. Patrick Hackett, Jr. For For No Chartwell Small Cap Value Fund First Industrial Realty Trust, Inc. FR USA 32054K103 Annual 07-May-14 21-Mar-14 Management Elect Director John Rau For For No Chartwell Small Cap Value Fund First Industrial Realty Trust, Inc. FR USA 32054K103 Annual 07-May-14 21-Mar-14 Management Elect Director L. Peter Sharpe For For No Chartwell Small Cap Value Fund First Industrial Realty Trust, Inc. FR USA 32054K103 Annual 07-May-14 21-Mar-14 Management Elect Director W. Ed Tyler For For No Chartwell Small Cap Value Fund First Industrial Realty Trust, Inc. FR USA 32054K103 Annual 07-May-14 21-Mar-14 Management 2 Approve Omnibus Stock Plan For For No Chartwell Small Cap Value Fund First Industrial Realty Trust, Inc. FR USA 32054K103 Annual 07-May-14 21-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund First Industrial Realty Trust, Inc. FR USA 32054K103 Annual 07-May-14 21-Mar-14 Management 4 Ratify Auditors For For No Chartwell Small Cap Value Fund Calgon Carbon Corporation CCC USA Annual 07-May-14 13-Mar-14 Management Elect Director Randall S. Dearth For For No Chartwell Small Cap Value Fund Calgon Carbon Corporation CCC USA Annual 07-May-14 13-Mar-14 Management Elect Director John J. Paro For For No Chartwell Small Cap Value Fund Calgon Carbon Corporation CCC USA Annual 07-May-14 13-Mar-14 Management Elect Director Timothy G. Rupert For For No Chartwell Small Cap Value Fund Calgon Carbon Corporation CCC USA Annual 07-May-14 13-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund Calgon Carbon Corporation CCC USA Annual 07-May-14 13-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Calgon Carbon Corporation CCC USA Annual 07-May-14 13-Mar-14 Management 4 Amend Omnibus Stock Plan For For No Chartwell Small Cap Value Fund Avista Corporation AVA USA 05379B107 Annual 08-May-14 07-Mar-14 Management 1a Elect Director Erik J. Anderson For For No Chartwell Small Cap Value Fund Avista Corporation AVA USA 05379B107 Annual 08-May-14 07-Mar-14 Management 1b Elect Director Kristianne Blake For For No Chartwell Small Cap Value Fund Avista Corporation AVA USA 05379B107 Annual 08-May-14 07-Mar-14 Management 1c Elect Director Donald C. Burke For For No Chartwell Small Cap Value Fund Avista Corporation AVA USA 05379B107 Annual 08-May-14 07-Mar-14 Management 1d Elect Director John F. Kelly For For No Chartwell Small Cap Value Fund Avista Corporation AVA USA 05379B107 Annual 08-May-14 07-Mar-14 Management 1e Elect Director Rebecca A. Klein For For No Chartwell Small Cap Value Fund Avista Corporation AVA USA 05379B107 Annual 08-May-14 07-Mar-14 Management 1f Elect Director Scott L. Morris For For No Chartwell Small Cap Value Fund Avista Corporation AVA USA 05379B107 Annual 08-May-14 07-Mar-14 Management 1g Elect Director Marc F. Racicot For For No Chartwell Small Cap Value Fund Avista Corporation AVA USA 05379B107 Annual 08-May-14 07-Mar-14 Management 1h Elect Director Heidi B. Stanley For For No Chartwell Small Cap Value Fund Avista Corporation AVA USA 05379B107 Annual 08-May-14 07-Mar-14 Management 1i Elect Director R. John Taylor For For No Chartwell Small Cap Value Fund Avista Corporation AVA USA 05379B107 Annual 08-May-14 07-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund Avista Corporation AVA USA 05379B107 Annual 08-May-14 07-Mar-14 Management 3 Amend Omnibus Stock Plan For For No Chartwell Small Cap Value Fund Avista Corporation AVA USA 05379B107 Annual 08-May-14 07-Mar-14 Management 4 Reduce Supermajority Vote Requirement For For No Chartwell Small Cap Value Fund Avista Corporation AVA USA 05379B107 Annual 08-May-14 07-Mar-14 Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Knoll, Inc. KNL USA Annual 08-May-14 17-Mar-14 Management Elect Director Andrew B. Cogan For For No Chartwell Small Cap Value Fund Knoll, Inc. KNL USA Annual 08-May-14 17-Mar-14 Management Elect Director Stephen F. Fisher For For No Chartwell Small Cap Value Fund Knoll, Inc. KNL USA Annual 08-May-14 17-Mar-14 Management Elect Director Sarah E. Nash For For No Chartwell Small Cap Value Fund Knoll, Inc. KNL USA Annual 08-May-14 17-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund Knoll, Inc. KNL USA Annual 08-May-14 17-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Barnes Group Inc. B USA Annual 09-May-14 11-Mar-14 Management Elect Director William S. Bristow, Jr. For For No Chartwell Small Cap Value Fund Barnes Group Inc. B USA Annual 09-May-14 11-Mar-14 Management Elect Director Patrick J. Dempsey For For No Chartwell Small Cap Value Fund Barnes Group Inc. B USA Annual 09-May-14 11-Mar-14 Management Elect Director Hassell H. McClellan For For No Chartwell Small Cap Value Fund Barnes Group Inc. B USA Annual 09-May-14 11-Mar-14 Management Elect Director JoAnna Sohovich For For No Chartwell Small Cap Value Fund Barnes Group Inc. B USA Annual 09-May-14 11-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund Barnes Group Inc. B USA Annual 09-May-14 11-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Barnes Group Inc. B USA Annual 09-May-14 11-Mar-14 Management 4 Approve Omnibus Stock Plan For For No Chartwell Small Cap Value Fund Healthcare Realty Trust Incorporated HR USA Annual 13-May-14 13-Mar-14 Management Elect Director David R. Emery For For No Chartwell Small Cap Value Fund Healthcare Realty Trust Incorporated HR USA Annual 13-May-14 13-Mar-14 Management Elect Director Batey M. Gresham, Jr. For For No Chartwell Small Cap Value Fund Healthcare Realty Trust Incorporated HR USA Annual 13-May-14 13-Mar-14 Management Elect Director Dan S. Wilford For For No Chartwell Small Cap Value Fund Healthcare Realty Trust Incorporated HR USA Annual 13-May-14 13-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund Healthcare Realty Trust Incorporated HR USA Annual 13-May-14 13-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund MINERALS TECHNOLOGIES INC. MTX USA Annual 14-May-14 18-Mar-14 Management Elect Director Duane R. Dunham For For No Chartwell Small Cap Value Fund MINERALS TECHNOLOGIES INC. MTX USA Annual 14-May-14 18-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund MINERALS TECHNOLOGIES INC. MTX USA Annual 14-May-14 18-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund KNIGHT TRANSPORTATION, INC. KNX USA Annual 15-May-14 26-Mar-14 Management Elect Director Donald A. Bliss For Withhold Yes Chartwell Small Cap Value Fund KNIGHT TRANSPORTATION, INC. KNX USA Annual 15-May-14 26-Mar-14 Management Elect Director Richard C. Kraemer For Withhold Yes Chartwell Small Cap Value Fund KNIGHT TRANSPORTATION, INC. KNX USA Annual 15-May-14 26-Mar-14 Management Elect Director Richard J. Lehmann For Withhold Yes Chartwell Small Cap Value Fund KNIGHT TRANSPORTATION, INC. KNX USA Annual 15-May-14 26-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund KNIGHT TRANSPORTATION, INC. KNX USA Annual 15-May-14 26-Mar-14 Management 3 Ratify Auditors For For No Chartwell Small Cap Value Fund Key Energy Services, Inc. KEG USA Annual 15-May-14 03-Mar-14 Management Elect Director William D. Fertig For Against Yes Chartwell Small Cap Value Fund Key Energy Services, Inc. KEG USA Annual 15-May-14 03-Mar-14 Management Elect Director Robert K. Reeves For For No Chartwell Small Cap Value Fund Key Energy Services, Inc. KEG USA Annual 15-May-14 03-Mar-14 Management Elect Director Mark H. Rosenberg For For No Chartwell Small Cap Value Fund Key Energy Services, Inc. KEG USA Annual 15-May-14 03-Mar-14 Management 2 Approve Omnibus Stock Plan For Against Yes Chartwell Small Cap Value Fund Key Energy Services, Inc. KEG USA Annual 15-May-14 03-Mar-14 Management 3 Ratify Auditors For For No Chartwell Small Cap Value Fund Key Energy Services, Inc. KEG USA Annual 15-May-14 03-Mar-14 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Chartwell Small Cap Value Fund Zebra Technologies Corporation ZBRA USA Annual 15-May-14 24-Mar-14 Management Elect Director Frank B. Modruson For For No Chartwell Small Cap Value Fund Zebra Technologies Corporation ZBRA USA Annual 15-May-14 24-Mar-14 Management Elect Director Anders Gustafsson For For No Chartwell Small Cap Value Fund Zebra Technologies Corporation ZBRA USA Annual 15-May-14 24-Mar-14 Management Elect Director Andrew K. Ludwick For For No Chartwell Small Cap Value Fund Zebra Technologies Corporation ZBRA USA Annual 15-May-14 24-Mar-14 Management Elect Director Janice M. Roberts For For No Chartwell Small Cap Value Fund Zebra Technologies Corporation ZBRA USA Annual 15-May-14 24-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Zebra Technologies Corporation ZBRA USA Annual 15-May-14 24-Mar-14 Management 3 Ratify Auditors For For No Chartwell Small Cap Value Fund Chesapeake Lodging Trust CHSP USA Annual 16-May-14 14-Mar-14 Management Elect Director James L. Francis For For No Chartwell Small Cap Value Fund Chesapeake Lodging Trust CHSP USA Annual 16-May-14 14-Mar-14 Management Elect Director Douglas W. Vicari For For No Chartwell Small Cap Value Fund Chesapeake Lodging Trust CHSP USA Annual 16-May-14 14-Mar-14 Management Elect Director Thomas A. Natelli For For No Chartwell Small Cap Value Fund Chesapeake Lodging Trust CHSP USA Annual 16-May-14 14-Mar-14 Management Elect Director Thomas D. Eckert For For No Chartwell Small Cap Value Fund Chesapeake Lodging Trust CHSP USA Annual 16-May-14 14-Mar-14 Management Elect Director John W. Hill For For No Chartwell Small Cap Value Fund Chesapeake Lodging Trust CHSP USA Annual 16-May-14 14-Mar-14 Management Elect Director George F. McKenzie For For No Chartwell Small Cap Value Fund Chesapeake Lodging Trust CHSP USA Annual 16-May-14 14-Mar-14 Management Elect Director Jeffrey D. Nuechterlein For For No Chartwell Small Cap Value Fund Chesapeake Lodging Trust CHSP USA Annual 16-May-14 14-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund Chesapeake Lodging Trust CHSP USA Annual 16-May-14 14-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Greatbatch, Inc. GB USA 39153L106 Annual 16-May-14 04-Apr-14 Management Elect Director Pamela G. Bailey For For No Chartwell Small Cap Value Fund Greatbatch, Inc. GB USA 39153L106 Annual 16-May-14 04-Apr-14 Management Elect Director Anthony P. Bihl, III For For No Chartwell Small Cap Value Fund Greatbatch, Inc. GB USA 39153L106 Annual 16-May-14 04-Apr-14 Management Elect Director Joseph W. Dziedzic For For No Chartwell Small Cap Value Fund Greatbatch, Inc. GB USA 39153L106 Annual 16-May-14 04-Apr-14 Management Elect Director Thomas J. Hook For For No Chartwell Small Cap Value Fund Greatbatch, Inc. GB USA 39153L106 Annual 16-May-14 04-Apr-14 Management Elect Director Kevin C. Melia For For No Chartwell Small Cap Value Fund Greatbatch, Inc. GB USA 39153L106 Annual 16-May-14 04-Apr-14 Management Elect Director Joseph A. Miller, Jr. For For No Chartwell Small Cap Value Fund Greatbatch, Inc. GB USA 39153L106 Annual 16-May-14 04-Apr-14 Management Elect Director Bill R. Sanford For For No Chartwell Small Cap Value Fund Greatbatch, Inc. GB USA 39153L106 Annual 16-May-14 04-Apr-14 Management Elect Director Peter H. Soderberg For For No Chartwell Small Cap Value Fund Greatbatch, Inc. GB USA 39153L106 Annual 16-May-14 04-Apr-14 Management Elect Director William B. Summers, Jr. For For No Chartwell Small Cap Value Fund Greatbatch, Inc. GB USA 39153L106 Annual 16-May-14 04-Apr-14 Management 2 Amend Omnibus Stock Plan For For No Chartwell Small Cap Value Fund Greatbatch, Inc. GB USA 39153L106 Annual 16-May-14 04-Apr-14 Management 3 Ratify Auditors For For No Chartwell Small Cap Value Fund Greatbatch, Inc. GB USA 39153L106 Annual 16-May-14 04-Apr-14 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management Elect Director George Gleason For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management Elect Director Dan Thomas For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management Elect Director Greg McKinney For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management Elect Director Jean Arehart For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management Elect Director Nicholas Brown For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management Elect Director Richard Cisne For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management Elect Director Robert East For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management Elect Director Catherine B. Freedberg For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management Elect Director Linda Gleason For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management Elect Director Peter Kenny For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management Elect Director Henry Mariani For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management Elect Director Robert Proost For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management Elect Director R. L. Qualls For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management Elect Director John Reynolds For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management Elect Director Sherece West-Scantlebury For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management 2 Change Range for Size of the Board For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management 3 Increase Authorized Common Stock For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management 4 Approve Restricted Stock Plan For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management 5 Ratify Auditors For For No Chartwell Small Cap Value Fund Bank of the Ozarks, Inc. OZRK USA Annual 19-May-14 10-Mar-14 Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management Elect Director Craig A. Carlson For For No Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management Elect Director John M. Eggemeyer For For No Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management Elect Director Barry C. Fitzpatrick For For No Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management Elect Director Andrew B. Fremder For For No Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management Elect Director C. William Hosler For For No Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management Elect Director Susan E. Lester For For No Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management Elect Director Douglas H. (Tad) Lowrey For For No Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management Elect Director Timothy B. Matz For For No Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management Elect Director Roger H. Molvar For For No Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management Elect Director James J. Pieczynski For For No Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management Elect Director Daniel B. Platt For For No Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management Elect Director Robert A. Stine For For No Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management Elect Director Matthew P. Wagner For For No Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management 3 Ratify Auditors For For No Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management 4 Adjourn Meeting For For No Chartwell Small Cap Value Fund PacWest Bancorp PACW USA Annual 19-May-14 04-Apr-14 Management 5 Other Business For Against Yes Chartwell Small Cap Value Fund Sykes Enterprises, Incorporated SYKE USA Annual 20-May-14 21-Mar-14 Management Elect Director James S. MacLeod For For No Chartwell Small Cap Value Fund Sykes Enterprises, Incorporated SYKE USA Annual 20-May-14 21-Mar-14 Management Elect Director William D. Muir, Jr. For For No Chartwell Small Cap Value Fund Sykes Enterprises, Incorporated SYKE USA Annual 20-May-14 21-Mar-14 Management Elect Director Lorraine Leigh Lutton For For No Chartwell Small Cap Value Fund Sykes Enterprises, Incorporated SYKE USA Annual 20-May-14 21-Mar-14 Management Elect Director James K. Murray, Jr. For For No Chartwell Small Cap Value Fund Sykes Enterprises, Incorporated SYKE USA Annual 20-May-14 21-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Sykes Enterprises, Incorporated SYKE USA Annual 20-May-14 21-Mar-14 Management 3 Ratify Auditors For For No Chartwell Small Cap Value Fund Innophos Holdings, Inc. IPHS USA 45774N108 Annual 20-May-14 08-Apr-14 Management Elect Director Gary Cappeline For For No Chartwell Small Cap Value Fund Innophos Holdings, Inc. IPHS USA 45774N108 Annual 20-May-14 08-Apr-14 Management Elect Director Amado Cavazos For For No Chartwell Small Cap Value Fund Innophos Holdings, Inc. IPHS USA 45774N108 Annual 20-May-14 08-Apr-14 Management Elect Director Randolph Gress For For No Chartwell Small Cap Value Fund Innophos Holdings, Inc. IPHS USA 45774N108 Annual 20-May-14 08-Apr-14 Management Elect Director Linda Myrick For For No Chartwell Small Cap Value Fund Innophos Holdings, Inc. IPHS USA 45774N108 Annual 20-May-14 08-Apr-14 Management Elect Director Karen Osar For For No Chartwell Small Cap Value Fund Innophos Holdings, Inc. IPHS USA 45774N108 Annual 20-May-14 08-Apr-14 Management Elect Director John Steitz For For No Chartwell Small Cap Value Fund Innophos Holdings, Inc. IPHS USA 45774N108 Annual 20-May-14 08-Apr-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund Innophos Holdings, Inc. IPHS USA 45774N108 Annual 20-May-14 08-Apr-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Rush Enterprises, Inc. RUSHA USA Annual 20-May-14 02-Apr-14 Management Elect Director W.M. 'Rusty' Rush For For No Chartwell Small Cap Value Fund Rush Enterprises, Inc. RUSHA USA Annual 20-May-14 02-Apr-14 Management Elect Director W. Marvin Rush For For No Chartwell Small Cap Value Fund Rush Enterprises, Inc. RUSHA USA Annual 20-May-14 02-Apr-14 Management Elect Director Harold D. Marshall For For No Chartwell Small Cap Value Fund Rush Enterprises, Inc. RUSHA USA Annual 20-May-14 02-Apr-14 Management Elect Director Thomas A. Akin For For No Chartwell Small Cap Value Fund Rush Enterprises, Inc. RUSHA USA Annual 20-May-14 02-Apr-14 Management Elect Director Gerald R. Szczepanski For For No Chartwell Small Cap Value Fund Rush Enterprises, Inc. RUSHA USA Annual 20-May-14 02-Apr-14 Management Elect Director James C. Underwood For For No Chartwell Small Cap Value Fund Rush Enterprises, Inc. RUSHA USA Annual 20-May-14 02-Apr-14 Management Elect Director Raymond J. Chess For For No Chartwell Small Cap Value Fund Rush Enterprises, Inc. RUSHA USA Annual 20-May-14 02-Apr-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Rush Enterprises, Inc. RUSHA USA Annual 20-May-14 02-Apr-14 Management 3 Amend Omnibus Stock Plan For Against Yes Chartwell Small Cap Value Fund Rush Enterprises, Inc. RUSHA USA Annual 20-May-14 02-Apr-14 Management 4 Ratify Auditors For For No Chartwell Small Cap Value Fund The Cato Corporation CATO USA Annual 20-May-14 24-Mar-14 Management Elect Director Thomas B. Henson For For No Chartwell Small Cap Value Fund The Cato Corporation CATO USA Annual 20-May-14 24-Mar-14 Management Elect Director Bryan F. Kennedy, III For For No Chartwell Small Cap Value Fund The Cato Corporation CATO USA Annual 20-May-14 24-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund The Cato Corporation CATO USA Annual 20-May-14 24-Mar-14 Management 3 Ratify Auditors For For No Chartwell Small Cap Value Fund Education Realty Trust, Inc. EDR USA 28140H104 Annual 21-May-14 07-Mar-14 Management Elect Director John V. Arabia For For No Chartwell Small Cap Value Fund Education Realty Trust, Inc. EDR USA 28140H104 Annual 21-May-14 07-Mar-14 Management Elect Director Paul O. Bower For For No Chartwell Small Cap Value Fund Education Realty Trust, Inc. EDR USA 28140H104 Annual 21-May-14 07-Mar-14 Management Elect Director Monte J. Barrow For For No Chartwell Small Cap Value Fund Education Realty Trust, Inc. EDR USA 28140H104 Annual 21-May-14 07-Mar-14 Management Elect Director William J. Cahill , III For For No Chartwell Small Cap Value Fund Education Realty Trust, Inc. EDR USA 28140H104 Annual 21-May-14 07-Mar-14 Management Elect Director Randall L. Churchey For For No Chartwell Small Cap Value Fund Education Realty Trust, Inc. EDR USA 28140H104 Annual 21-May-14 07-Mar-14 Management Elect Director John L. Ford For For No Chartwell Small Cap Value Fund Education Realty Trust, Inc. EDR USA 28140H104 Annual 21-May-14 07-Mar-14 Management Elect Director Howard A. Silver For For No Chartwell Small Cap Value Fund Education Realty Trust, Inc. EDR USA 28140H104 Annual 21-May-14 07-Mar-14 Management Elect Director Wendell W. Weakley For For No Chartwell Small Cap Value Fund Education Realty Trust, Inc. EDR USA 28140H104 Annual 21-May-14 07-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund Education Realty Trust, Inc. EDR USA 28140H104 Annual 21-May-14 07-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund First Midwest Bancorp, Inc. FMBI USA Annual 21-May-14 27-Mar-14 Management 1a Elect Director John F. Chlebowski, Jr. For For No Chartwell Small Cap Value Fund First Midwest Bancorp, Inc. FMBI USA Annual 21-May-14 27-Mar-14 Management 1b Elect Director Phupinder S. Gill For For No Chartwell Small Cap Value Fund First Midwest Bancorp, Inc. FMBI USA Annual 21-May-14 27-Mar-14 Management 1c Elect Director Peter J. Henseler For For No Chartwell Small Cap Value Fund First Midwest Bancorp, Inc. FMBI USA Annual 21-May-14 27-Mar-14 Management 1d Elect Director Ellen A. Rudnick For For No Chartwell Small Cap Value Fund First Midwest Bancorp, Inc. FMBI USA Annual 21-May-14 27-Mar-14 Management 1e Elect Director Michael J. Small For For No Chartwell Small Cap Value Fund First Midwest Bancorp, Inc. FMBI USA Annual 21-May-14 27-Mar-14 Management 2 Increase Authorized Common Stock For For No Chartwell Small Cap Value Fund First Midwest Bancorp, Inc. FMBI USA Annual 21-May-14 27-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund First Midwest Bancorp, Inc. FMBI USA Annual 21-May-14 27-Mar-14 Management 4 Ratify Auditors For For No Chartwell Small Cap Value Fund DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management Elect Director Michael A. Coke For For No Chartwell Small Cap Value Fund DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management Elect Director Lammot J. du Pont For For No Chartwell Small Cap Value Fund DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management Elect Director Thomas D. Eckert For For No Chartwell Small Cap Value Fund DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management Elect Director Hossein Fateh For For No Chartwell Small Cap Value Fund DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management Elect Director Jonathan G. Heiliger For For No Chartwell Small Cap Value Fund DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management Elect Director Frederic V. Malek For For No Chartwell Small Cap Value Fund DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management Elect Director John T. Roberts, Jr. For For No Chartwell Small Cap Value Fund DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management Elect Director John H. Toole For For No Chartwell Small Cap Value Fund DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management 3 Ratify Auditors For For No Chartwell Small Cap Value Fund United Stationers Inc. USTR USA Annual 21-May-14 24-Mar-14 Management Elect Director Jean S. Blackwell For For No Chartwell Small Cap Value Fund United Stationers Inc. USTR USA Annual 21-May-14 24-Mar-14 Management Elect Director P. Cody Phipps For For No Chartwell Small Cap Value Fund United Stationers Inc. USTR USA Annual 21-May-14 24-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund United Stationers Inc. USTR USA Annual 21-May-14 24-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director William B. Campbell For For No Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director James D. Chiafullo For For No Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director Vincent J. Delie, Jr. For For No Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director Laura E. Ellsworth For For No Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director Robert B. Goldstein For For No Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director Stephen J. Gurgovits For For No Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director David J. Malone For For No Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director D. Stephen Martz For For No Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director Robert J. McCarthy, Jr. For For No Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director David L. Motley For For No Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director Arthur J. Rooney, II For Withhold Yes Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director John W. Rose For For No Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director John S. Stanik For For No Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director William J. Strimbu For For No Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director Earl K. Wahl, Jr. For For No Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management 3 Ratify Auditors For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Richard M. Adams For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Robert G. Astorg For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director W. Gaston Caperton, III For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Peter A. Converse For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Lawrence K. Doll For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director W. Douglas Fisher For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Theodore J. Georgelas For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Douglas J. Leech For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director John M. McMahon For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director J. Paul McNamara For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Mark R. Nesselroad For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director William C. Pitt, III For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Mary K. Weddle For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Gary G. White For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director P. Clinton Winter, Jr. For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Cardtronics, Inc. CATM USA 14161H108 Annual 21-May-14 25-Mar-14 Management Elect Director Jorge M. Diaz For For No Chartwell Small Cap Value Fund Cardtronics, Inc. CATM USA 14161H108 Annual 21-May-14 25-Mar-14 Management Elect Director G. Patrick Phillips For For No Chartwell Small Cap Value Fund Cardtronics, Inc. CATM USA 14161H108 Annual 21-May-14 25-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Cardtronics, Inc. CATM USA 14161H108 Annual 21-May-14 25-Mar-14 Management 3 Ratify Auditors For For No Chartwell Small Cap Value Fund Cardtronics, Inc. CATM USA 14161H108 Annual 21-May-14 25-Mar-14 Management 4 Adopt Majority Voting for Uncontested Election of Directors For For No Chartwell Small Cap Value Fund Cardtronics, Inc. CATM USA 14161H108 Annual 21-May-14 25-Mar-14 Management 5 Amend Omnibus Stock Plan For For No Chartwell Small Cap Value Fund Cardtronics, Inc. CATM USA 14161H108 Annual 21-May-14 25-Mar-14 Management 6 Amend Omnibus Stock Plan For For No Chartwell Small Cap Value Fund Anixter International Inc. AXE USA Annual 22-May-14 24-Mar-14 Management Elect Director James Blyth For For No Chartwell Small Cap Value Fund Anixter International Inc. AXE USA Annual 22-May-14 24-Mar-14 Management Elect Director Frederic F. Brace For For No Chartwell Small Cap Value Fund Anixter International Inc. AXE USA Annual 22-May-14 24-Mar-14 Management Elect Director Linda Walker Bynoe For For No Chartwell Small Cap Value Fund Anixter International Inc. AXE USA Annual 22-May-14 24-Mar-14 Management Elect Director Robert J. Eck For For No Chartwell Small Cap Value Fund Anixter International Inc. AXE USA Annual 22-May-14 24-Mar-14 Management Elect Director Robert W. Grubbs For For No Chartwell Small Cap Value Fund Anixter International Inc. AXE USA Annual 22-May-14 24-Mar-14 Management Elect Director F. Philip Handy For For No Chartwell Small Cap Value Fund Anixter International Inc. AXE USA Annual 22-May-14 24-Mar-14 Management Elect Director Melvyn N. Klein For For No Chartwell Small Cap Value Fund Anixter International Inc. AXE USA Annual 22-May-14 24-Mar-14 Management Elect Director George Munoz For For No Chartwell Small Cap Value Fund Anixter International Inc. AXE USA Annual 22-May-14 24-Mar-14 Management Elect Director Stuart M. Sloan For For No Chartwell Small Cap Value Fund Anixter International Inc. AXE USA Annual 22-May-14 24-Mar-14 Management Elect Director Matthew Zell For For No Chartwell Small Cap Value Fund Anixter International Inc. AXE USA Annual 22-May-14 24-Mar-14 Management Elect Director Samuel Zell For For No Chartwell Small Cap Value Fund Anixter International Inc. AXE USA Annual 22-May-14 24-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Anixter International Inc. AXE USA Annual 22-May-14 24-Mar-14 Management 3 Approve Executive Incentive Bonus Plan For For No Chartwell Small Cap Value Fund Anixter International Inc. AXE USA Annual 22-May-14 24-Mar-14 Management 4 Ratify Auditors For For No Chartwell Small Cap Value Fund Mid-America Apartment Communities, Inc. MAA USA 59522J103 Annual 22-May-14 14-Mar-14 Management 1a Elect Director H. Eric Bolton, Jr. For For No Chartwell Small Cap Value Fund Mid-America Apartment Communities, Inc. MAA USA 59522J103 Annual 22-May-14 14-Mar-14 Management 1b Elect Director Alan B. Graf, Jr. For For No Chartwell Small Cap Value Fund Mid-America Apartment Communities, Inc. MAA USA 59522J103 Annual 22-May-14 14-Mar-14 Management 1c Elect Director Ralph Horn For For No Chartwell Small Cap Value Fund Mid-America Apartment Communities, Inc. MAA USA 59522J103 Annual 22-May-14 14-Mar-14 Management 1d Elect Director James K. Lowder For For No Chartwell Small Cap Value Fund Mid-America Apartment Communities, Inc. MAA USA 59522J103 Annual 22-May-14 14-Mar-14 Management 1e Elect Director Thomas H. Lowder For For No Chartwell Small Cap Value Fund Mid-America Apartment Communities, Inc. MAA USA 59522J103 Annual 22-May-14 14-Mar-14 Management 1f Elect Director Claude B. Nielsen For For No Chartwell Small Cap Value Fund Mid-America Apartment Communities, Inc. MAA USA 59522J103 Annual 22-May-14 14-Mar-14 Management 1g Elect Director Philip W. Norwood For For No Chartwell Small Cap Value Fund Mid-America Apartment Communities, Inc. MAA USA 59522J103 Annual 22-May-14 14-Mar-14 Management 1h Elect Director Harold W. Ripps For For No Chartwell Small Cap Value Fund Mid-America Apartment Communities, Inc. MAA USA 59522J103 Annual 22-May-14 14-Mar-14 Management 1i Elect Director W. Reid Sanders For For No Chartwell Small Cap Value Fund Mid-America Apartment Communities, Inc. MAA USA 59522J103 Annual 22-May-14 14-Mar-14 Management 1j Elect Director William B. Sansom For For No Chartwell Small Cap Value Fund Mid-America Apartment Communities, Inc. MAA USA 59522J103 Annual 22-May-14 14-Mar-14 Management 1k Elect Director Gary Shorb For For No Chartwell Small Cap Value Fund Mid-America Apartment Communities, Inc. MAA USA 59522J103 Annual 22-May-14 14-Mar-14 Management 1l Elect Director John W. Spiegel For For No Chartwell Small Cap Value Fund Mid-America Apartment Communities, Inc. MAA USA 59522J103 Annual 22-May-14 14-Mar-14 Management 2 Amend Omnibus Stock Plan For For No Chartwell Small Cap Value Fund Mid-America Apartment Communities, Inc. MAA USA 59522J103 Annual 22-May-14 14-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Mid-America Apartment Communities, Inc. MAA USA 59522J103 Annual 22-May-14 14-Mar-14 Management 4 Ratify Auditors For For No Chartwell Small Cap Value Fund Diodes Incorporated DIOD USA Annual 27-May-14 01-Apr-14 Management Elect Director C.H. Chen For Withhold Yes Chartwell Small Cap Value Fund Diodes Incorporated DIOD USA Annual 27-May-14 01-Apr-14 Management Elect Director Michael R. Giordano For For No Chartwell Small Cap Value Fund Diodes Incorporated DIOD USA Annual 27-May-14 01-Apr-14 Management Elect Director L.P. Hsu For For No Chartwell Small Cap Value Fund Diodes Incorporated DIOD USA Annual 27-May-14 01-Apr-14 Management Elect Director Keh-Shew Lu For For No Chartwell Small Cap Value Fund Diodes Incorporated DIOD USA Annual 27-May-14 01-Apr-14 Management Elect Director Raymond Soong For Withhold Yes Chartwell Small Cap Value Fund Diodes Incorporated DIOD USA Annual 27-May-14 01-Apr-14 Management Elect Director John M. Stich For For No Chartwell Small Cap Value Fund Diodes Incorporated DIOD USA Annual 27-May-14 01-Apr-14 Management Elect Director Michael K.C. Tsai For For No Chartwell Small Cap Value Fund Diodes Incorporated DIOD USA Annual 27-May-14 01-Apr-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Diodes Incorporated DIOD USA Annual 27-May-14 01-Apr-14 Management 3 Ratify Auditors For For No Chartwell Small Cap Value Fund El Paso Electric Company EE USA Annual 29-May-14 31-Mar-14 Management Elect Director Catherine A. Allen For For No Chartwell Small Cap Value Fund El Paso Electric Company EE USA Annual 29-May-14 31-Mar-14 Management Elect Director Edward Escudero For For No Chartwell Small Cap Value Fund El Paso Electric Company EE USA Annual 29-May-14 31-Mar-14 Management Elect Director Michael K. Parks For For No Chartwell Small Cap Value Fund El Paso Electric Company EE USA Annual 29-May-14 31-Mar-14 Management Elect Director Eric B. Siegel For For No Chartwell Small Cap Value Fund El Paso Electric Company EE USA Annual 29-May-14 31-Mar-14 Management 2 Amend Omnibus Stock Plan For For No Chartwell Small Cap Value Fund El Paso Electric Company EE USA Annual 29-May-14 31-Mar-14 Management 3 Ratify Auditors For For No Chartwell Small Cap Value Fund El Paso Electric Company EE USA Annual 29-May-14 31-Mar-14 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund GulfMark Offshore, Inc. GLF USA Annual 02-Jun-14 17-Apr-14 Management Elect Director Peter I. Bijur For For No Chartwell Small Cap Value Fund GulfMark Offshore, Inc. GLF USA Annual 02-Jun-14 17-Apr-14 Management Elect Director David J. Butters For For No Chartwell Small Cap Value Fund GulfMark Offshore, Inc. GLF USA Annual 02-Jun-14 17-Apr-14 Management Elect Director Brian R. Ford For For No Chartwell Small Cap Value Fund GulfMark Offshore, Inc. GLF USA Annual 02-Jun-14 17-Apr-14 Management Elect Director Sheldon S. Gordon For For No Chartwell Small Cap Value Fund GulfMark Offshore, Inc. GLF USA Annual 02-Jun-14 17-Apr-14 Management Elect Director Quintin V. Kneen For For No Chartwell Small Cap Value Fund GulfMark Offshore, Inc. GLF USA Annual 02-Jun-14 17-Apr-14 Management Elect Director Steven W. Kohlhagen For For No Chartwell Small Cap Value Fund GulfMark Offshore, Inc. GLF USA Annual 02-Jun-14 17-Apr-14 Management Elect Director Rex C. Ross For For No Chartwell Small Cap Value Fund GulfMark Offshore, Inc. GLF USA Annual 02-Jun-14 17-Apr-14 Management Elect Director Charles K. Valutas For For No Chartwell Small Cap Value Fund GulfMark Offshore, Inc. GLF USA Annual 02-Jun-14 17-Apr-14 Management 2 Approve Omnibus Stock Plan For For No Chartwell Small Cap Value Fund GulfMark Offshore, Inc. GLF USA Annual 02-Jun-14 17-Apr-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund GulfMark Offshore, Inc. GLF USA Annual 02-Jun-14 17-Apr-14 Management 4 Ratify Auditors For For No Chartwell Small Cap Value Fund American Equity Investment Life Holding Company AEL USA Annual 05-Jun-14 11-Apr-14 Management Elect Director Joyce A. Chapman For For No Chartwell Small Cap Value Fund American Equity Investment Life Holding Company AEL USA Annual 05-Jun-14 11-Apr-14 Management Elect Director James M. Gerlach For For No Chartwell Small Cap Value Fund American Equity Investment Life Holding Company AEL USA Annual 05-Jun-14 11-Apr-14 Management Elect Director Robert L. Howe For For No Chartwell Small Cap Value Fund American Equity Investment Life Holding Company AEL USA Annual 05-Jun-14 11-Apr-14 Management Elect Director Debra J. Richardson For For No Chartwell Small Cap Value Fund American Equity Investment Life Holding Company AEL USA Annual 05-Jun-14 11-Apr-14 Management 2 Ratify Auditors For For No Chartwell Small Cap Value Fund American Equity Investment Life Holding Company AEL USA Annual 05-Jun-14 11-Apr-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Stage Stores, Inc. SSI USA 85254C305 Annual 10-Jun-14 17-Apr-14 Management Elect Director Alan J. Barocas For For No Chartwell Small Cap Value Fund Stage Stores, Inc. SSI USA 85254C305 Annual 10-Jun-14 17-Apr-14 Management Elect Director Diane M. Ellis For For No Chartwell Small Cap Value Fund Stage Stores, Inc. SSI USA 85254C305 Annual 10-Jun-14 17-Apr-14 Management Elect Director Michael L. Glazer For For No Chartwell Small Cap Value Fund Stage Stores, Inc. SSI USA 85254C305 Annual 10-Jun-14 17-Apr-14 Management Elect Director Gabrielle E. Greene For For No Chartwell Small Cap Value Fund Stage Stores, Inc. SSI USA 85254C305 Annual 10-Jun-14 17-Apr-14 Management Elect Director Earl J. Hesterberg For For No Chartwell Small Cap Value Fund Stage Stores, Inc. SSI USA 85254C305 Annual 10-Jun-14 17-Apr-14 Management Elect Director Lisa R. Kranc For For No Chartwell Small Cap Value Fund Stage Stores, Inc. SSI USA 85254C305 Annual 10-Jun-14 17-Apr-14 Management Elect Director William J. Montgoris For For No Chartwell Small Cap Value Fund Stage Stores, Inc. SSI USA 85254C305 Annual 10-Jun-14 17-Apr-14 Management Elect Director C. Clayton Reasor For For No Chartwell Small Cap Value Fund Stage Stores, Inc. SSI USA 85254C305 Annual 10-Jun-14 17-Apr-14 Management Elect Director Ralph P. Scozzafava For For No Chartwell Small Cap Value Fund Stage Stores, Inc. SSI USA 85254C305 Annual 10-Jun-14 17-Apr-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Stage Stores, Inc. SSI USA 85254C305 Annual 10-Jun-14 17-Apr-14 Management 3 Ratify Auditors For For No Chartwell Small Cap Value Fund G-III Apparel Group, Ltd. GIII USA 36237H101 Annual 10-Jun-14 28-Apr-14 Management Elect Director Morris Goldfarb For For No Chartwell Small Cap Value Fund G-III Apparel Group, Ltd. GIII USA 36237H101 Annual 10-Jun-14 28-Apr-14 Management Elect Director Sammy Aaron For For No Chartwell Small Cap Value Fund G-III Apparel Group, Ltd. GIII USA 36237H101 Annual 10-Jun-14 28-Apr-14 Management Elect Director Thomas J. Brosig For For No Chartwell Small Cap Value Fund G-III Apparel Group, Ltd. GIII USA 36237H101 Annual 10-Jun-14 28-Apr-14 Management Elect Director Alan Feller For For No Chartwell Small Cap Value Fund G-III Apparel Group, Ltd. GIII USA 36237H101 Annual 10-Jun-14 28-Apr-14 Management Elect Director Jeffrey Goldfarb For For No Chartwell Small Cap Value Fund G-III Apparel Group, Ltd. GIII USA 36237H101 Annual 10-Jun-14 28-Apr-14 Management Elect Director Jeanette Nostra For For No Chartwell Small Cap Value Fund G-III Apparel Group, Ltd. GIII USA 36237H101 Annual 10-Jun-14 28-Apr-14 Management Elect Director Laura Pomerantz For For No Chartwell Small Cap Value Fund G-III Apparel Group, Ltd. GIII USA 36237H101 Annual 10-Jun-14 28-Apr-14 Management Elect Director Allen Sirkin For For No Chartwell Small Cap Value Fund G-III Apparel Group, Ltd. GIII USA 36237H101 Annual 10-Jun-14 28-Apr-14 Management Elect Director Willem van Bokhorst For For No Chartwell Small Cap Value Fund G-III Apparel Group, Ltd. GIII USA 36237H101 Annual 10-Jun-14 28-Apr-14 Management Elect Director Cheryl L. Vitali For For No Chartwell Small Cap Value Fund G-III Apparel Group, Ltd. GIII USA 36237H101 Annual 10-Jun-14 28-Apr-14 Management Elect Director Richard White For For No Chartwell Small Cap Value Fund G-III Apparel Group, Ltd. GIII USA 36237H101 Annual 10-Jun-14 28-Apr-14 Management 2 Amend Employment Agreement with Morris Goldfarb For For No Chartwell Small Cap Value Fund G-III Apparel Group, Ltd. GIII USA 36237H101 Annual 10-Jun-14 28-Apr-14 Management 3 Amend Employment Agreement with Sammy Aaron For For No Chartwell Small Cap Value Fund G-III Apparel Group, Ltd. GIII USA 36237H101 Annual 10-Jun-14 28-Apr-14 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund G-III Apparel Group, Ltd. GIII USA 36237H101 Annual 10-Jun-14 28-Apr-14 Management 5 Ratify Auditors For For No Chartwell Small Cap Value Fund Blount International, Inc. BLT USA Annual 20-Jun-14 29-Apr-14 Management Elect Director Robert E. Beasley, Jr. For For No Chartwell Small Cap Value Fund Blount International, Inc. BLT USA Annual 20-Jun-14 29-Apr-14 Management Elect Director Ronald Cami For For No Chartwell Small Cap Value Fund Blount International, Inc. BLT USA Annual 20-Jun-14 29-Apr-14 Management Elect Director Andrew C. Clarke For For No Chartwell Small Cap Value Fund Blount International, Inc. BLT USA Annual 20-Jun-14 29-Apr-14 Management Elect Director Joshua L. Collins For For No Chartwell Small Cap Value Fund Blount International, Inc. BLT USA Annual 20-Jun-14 29-Apr-14 Management Elect Director Nelda J. Connors For For No Chartwell Small Cap Value Fund Blount International, Inc. BLT USA Annual 20-Jun-14 29-Apr-14 Management Elect Director E. Daniel James For For No Chartwell Small Cap Value Fund Blount International, Inc. BLT USA Annual 20-Jun-14 29-Apr-14 Management Elect Director Harold E. Layman For Withhold Yes Chartwell Small Cap Value Fund Blount International, Inc. BLT USA Annual 20-Jun-14 29-Apr-14 Management Elect Director Daniel J. Obringer For For No Chartwell Small Cap Value Fund Blount International, Inc. BLT USA Annual 20-Jun-14 29-Apr-14 Management Elect Director David A. Willmott For For No Chartwell Small Cap Value Fund Blount International, Inc. BLT USA Annual 20-Jun-14 29-Apr-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chartwell Small Cap Value Fund Blount International, Inc. BLT USA Annual 20-Jun-14 29-Apr-14 Management 3 Approve Omnibus Stock Plan For Against Yes Chartwell Small Cap Value Fund Blount International, Inc. BLT USA Annual 20-Jun-14 29-Apr-14 Management 4 Ratify Auditors For For No SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 22, 2014 * Print the name and title of each signing officer under his or her signature.
